Case 1:19-cv-06873 Document 2 Filed 07/24/19 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
SHIVA STEIN, Individually and on Behalf of All Others Similarly Situated,

DEFENDANTS
EAGLE BANCORP, INC., SUSAN G. RIEL, RONALD D. PAUL, CHARLES D.

LEVINGSTON, and JAMES H. LANGMEAD,

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Pomerantz, LLP

600 Third Avenue
New York, NY 10016; T: (212) 661-1100

ATTORNEYS (IF KNOWN)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No WlYesT]

If yes, was this case Vol.[_] Invol. [-] Dismissed. No[_] Yes [[] Ifyes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes []
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[1.367 HEALTHGARE! [ ]375 FALSE CLAIMS
[ ]110 INSURANCE { ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } 625 DRUG RELATED [ ]422 APPEAL
[ ] 120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY“ sey7uRE OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ 1130 MILLER ACT LIABILITY [ ] 365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ 1140 NEGOTIABLE [ ] 320 ASSAULT, LIBEL & PRODUCT LIABILITY | 1 690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF __[ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY { ]460 DEPORTATION
OF JUDGMENT ——_[ ] 340 MARINE PERSONAL PROPERTY [ ] 820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ ] 151 MEDICARE ACT __[ ]345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ ] 182 RECOVERY OF LIABILITY 370 OTHER FRAUD i ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE i } 371 TRUTHIN LENDING _‘[' 1 885 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS _ [ ]355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF _[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff) [)@ 850 SECURITIES/
OF VETERAN'S _[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE [ ] 710 FAIRLABOR [ ] 863 DIWC/DIVW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ]864 SSID TITLE XVI
SUITS [ ] 720 LABOR/MGMT [ 1865 RSI (405(g))
[ ]190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
{ ]195 CONTRACT [ ] 510 MOTIONS TO [ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ] 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | eave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
540 MANDAMUS & OTHER 791 EMPL RET INC 26 USC 7609 895 FREEDOM OF
[1440 OTHER civiL Rights |] SECURITY ACT (ERISA) Mee A EORMATION ACT

(Non-Prisoner)

REAL PROPERTY eae [ ] 896 ARBITRATION
IMMIGRATION

{ ]210 LAND { ]442 EMPLOYMENT PRISONER CIVIL RIGHTS l MSR OREDURE ASTRENIEW OR
CONDEMNATION — [ ] 443 HOUSING/ [ ] 462 NATURALIZATION APPEAL OF AGENCY DECISION

{ ]220 FORECLOSURE ACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION

[ ]230 RENT LEASE & [ ]445 AMERICANS WITH [ ] 555 PRISON CONDITION [ ]465 OTHER IMMIGRATION [ ] 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - { ] 560 CIVIL DETAINEE ACTIONS STATE STATUTES

[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT

[ ]245 TORT PRODUCT [ ]446 AMERICANS WITH

LIABILITY DISABILITIES -OTHER
[ ]290 ALL OTHER [ ] 448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
IF SO, STATE:

 

J CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: Kl YES CNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-06873 Document 2 Filed 07/24/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 1 Original C] 2. Removed from C13 Remanded CT] 4 Reinstated or L] 5 Transferred from 16 litigation C7 inccton
Proceeding State Court ie Reopened (Specify District) CTraneteriad) Magietrate Judge

CL] a. allparties represented Court

(J 8 Multidistrict Litigation (Direct File)
[_] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
111 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [X] 3 FEDERAL QUESTION (114 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE 14 []2 CITIZEN OR SUBJECT OF A []3[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
SHIVA STEIN

(Kings County, NY)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

EAGLE BANCORP, INC., 7830 Old Georgetown Road, Third Floor, Bethesda, Maryland 20814
(Montgomery County)

SUSAN G. RIEL, RONALD D. PAUL, CHARLES D. LEVINGSTON, and JAMES H. LANGMEAD, c/o
EAGLE BANCORP, INC.

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [[] WHITE PLAINS MANHATTAN

DATE 07/24/2019  siGNATURE OF ATTORNEY OF RECORD /s/Jer emy A. aouireD TO PRACTICE IN THIS DISTRICT
Lieberman [x YES (DATE ADMITTED Mo.01 Yr.2006__)
RECEIPT # Attorney Bar Code # JL6130

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
